Judgment, Supreme Court, Bronx County (Lucy Billings, J.), entered November 29, 2006, which, to the extent appealed from, denied respondent Baldor’s cross motion for sanctions, unanimously affirmed, with costs.
Respondent New York City Economic Development Corporation (EDC) awarded a lease opportunity within the Hunts Point Food Distribution Center to Baldor. Petitioner’s challenge to that award as arbitrary, capricious and an abuse of discretion was not frivolous within the meaning of 22 NYCRR 130-1.1 (a), in that it did not manifest the extreme behavior that courts have traditionally found to merit such sanctions (see e.g. Tsabbar v Auld, 26 AD3d 233 [2006]).
Petitioner did prevail on its first cause of action—that EDC had engaged in a “sham” bidding process—after a 13-day trial, and was reversed by this Court only on the issue of standing (36 AD3d 234 [2006], Iv denied 8 NY3d 827 [2007]). It was not unreasonable, however, for petitioner, as one of the losing bidders, to assert standing in challenging the EDC determination (see Matter of Transactive Corp. v New York State Dept. of Social Servs., 92 NY2d 579, 587 [1998]). Concur—Nardelli, J.P., Williams and Sweeny, JJ.